  8:20-cv-00244-RGK-PRSE Doc # 9 Filed: 08/12/20 Page 1 of 4 - Page ID # 39




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

KENNETH W. VAWTER,

                      Plaintiff,                                8:20CV244

      vs.
                                                   MEMORANDUM AND ORDER
MIKE GASKI, Team USA President;
FBI, Federal Agents (White Arabics);
FBI SCOUTING BUREAU, Director of
Scouting, (MLB); and FBI,

                      Defendants.


       Plaintiff Kenneth W. Vawter filed his pro se Com plaint on Ju ne 22, 2020
(filing 1) and has been granted leave to proceed in forma pauperis. The cou rt n ow
conducts an initial review of the Complaint to determine whether summary
dismissal is appropriate under 28 U.S.C. ' 1915(e)(2).

                          I. SUMMARY OF COMPLAINT

       Vawter filed his Complaint naming Team USA President Mike Gaski,
unnamed FBI agents, and the “Director of Scouting” of the “FBI Scouting Bu reau
(MLB)” as Defendants. Vawter’s Complaint is rambling and incoherent. As best
the court can tell, Vawter complains that he was “[f]orced out of school t o kill m e
for motion picture” and Defendants “rackateered [sic] 7 draft selections, two
guaranteed major league careers [and] MLB spring training invitations,” an d st ole
inheritances, homes, belongings, investments, an in surance claim, m oney, and
financial aid from Vawter. (Filing 1 at CM/ECF p. 4.)1 Vawter also alleges: “I have
a biological system connection to ISS. I don’t meet criteria to get connected. They
used a computer generated existence to set me up.” (Id.) Vawter appears t o seek

      1   Capitalization and punctuation corrected throughout this order.
   8:20-cv-00244-RGK-PRSE Doc # 9 Filed: 08/12/20 Page 2 of 4 - Page ID # 40




court orders to “prevent law enforcement from removing orders or lawsuit,”
“reinstate constitutional right [and] right to counsel,” remove him “from com puter
generated existences,” “remove holds from name or aliases”, and “prevent appeals
from appearing in box before [he] file[s] lawsuit or order.” (Id.)

      Attached to the Complaint are what appear to be documents related to a trust
of which Vawter is the beneficiary. In a handwritten notation on the documents,
Vawter appears to claim that the trust is based on a “fict it ious will fabricated t o
prevent [him] from receiving [his] inheritance.” (Id. at CM/ECF p. 7.) However,
allegations within the Complaint indicate Vawter received $500,000 but was
denied a “$300 Quadrillion oil inheritance unknown to [him].” (Id. at CM/ECF p.
4.)

      Vawter also has filed three motions to amend (filings 6, 7, & 8) wh ich are
likewise incomprehensible and appear to be nothing more than lists of various
federal constitutional provisions and federal statutes with no decipherable factual
allegations relating to the Defendants.

              II. APPLICABLE STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints t o det ermine
whether summary dismissal is appropriate. The court must dismiss a com plaint or
any portion of it that states a frivolous or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defen dant
who is immune from such relief. 28 U.S.C. ' 1915(e)(2)(B).

       Pro se plaintiffs must set forth enough factual allegations to Anudge[ ] t h eir
claims across the line from conceivable to plausible,@ or Atheir complaint m ust be
dismissed.@ Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (AA claim has facial plausibility wh en
the plaintiff pleads factual content that allows t he court t o draw t he reasonable
inference that the defendant is liable for the misconduct alleged.@).
                                           2
   8:20-cv-00244-RGK-PRSE Doc # 9 Filed: 08/12/20 Page 3 of 4 - Page ID # 41




       AThe essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party >fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of lit igation in volved. =@
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, A[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.@ Topchian, 760 F.3d at 849 (in t ernal
quotation marks and citations omitted).

                                      III. DISCUSSION

      Vawter has not complied with Federal Rule of Civil Procedure 8 which
requires that every complaint contain “a short an d plain st atement of t h e claim
showing that the pleader is entitled to relief” and that “each allegation . . . be
simple, concise, and direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). Moreover, t he cou rt
can identify no federal statutory or constitutional provision that would give rise t o
a plausible claim for relief against any named defendant and h as det ermined t his
action should be dismissed on initial review because Vawter’s allegations are
completely unintelligible and without a factual or legal basis. See Denton v.
Hernandez, 504 U.S. 25, 32–34 (1992) (court may dismiss complaint of plain tiff
proceeding in forma pauperis as frivolous and may disregard clearly baseless,
fanciful, fantastic, or delusional factual allegations); Jones v. Norris, 310 F.3d 610,
612 (8th Cir. 2002) (dismissing complaint as frivolous and stating that “[a]
complaint is frivolous when it lacks an arguable basis in either law or fact” (cit in g
Neitzke v. Williams, 490 U.S. 319, 325 (1989))). Vawter will not be gran ted leave
to amend his complaint because such amendment wou ld be fu t ile. 2 See Silva v.


       2 This holds true for Vawter’s allegations relating to a “fictitious will” and “stolen
inheritance” as the court finds it would lack jurisdiction over any claims related to those
allegations under the “probate exception” to federal subject matter jurisdiction. See
Marshall v. Marshall, 547 U.S. 293, 311–12 (2006) (“[T]he probate exception reserves
to state probate courts the probate or annulment of a will and the administration of a
                                             3
   8:20-cv-00244-RGK-PRSE Doc # 9 Filed: 08/12/20 Page 4 of 4 - Page ID # 42




Metro. Life Ins. Co., 762 F.3d 711, 719–20 (8th Cir. 2014) (district courts can deny
motions to amend when such amendments would be futile, such as claims t hat are
frivolous or could not withstand a 12(b)(6) motion to dismiss); Reuter v. Jax Ltd.,
Inc., 711 F.3d 918, 922 (8th Cir. 2013) (“frivolous claims are futile”).

       IT IS THEREFORE ORDERED that:

       1.    Plaintiff’s Complaint (filing 1) is dismissed with prejudice as
frivolous.

       2.    Plaintiff’s motions to amend (filings 6, 7, & 8) are denied as moot.

       3.    The court will enter judgment by a separate document.

       Dated this 12th day of August, 2020.

                                                 BY THE COURT:


                                                 Richard G. Kopf
                                                 Senior United States District Judge




decedent’s estate; it also precludes federal courts from endeavoring to dispose of property
that is in the custody of a state probate court.).
                                            4
